Citation Nr: 1227059	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  06-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant





ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1991.  He died in June 2003, and the appellant is the Veteran's widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for the cause of the Veteran's death. 

In September 2008, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In November 2008, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  All requested development has been completed and the claim is once again before the Board.  


FINDINGS OF FACT

1.  The death certificate shows the Veteran died in June 2003 as a result of pancreatic cancer.  No other conditions that gave rise to his pancreatic cancer were listed.  

2.  At the time of his death, service connection was not in effect for any disability.  

3.  While on active duty, the Veteran served as a ground radio electronic repair technician and a missile commander working with various nuclear weapon systems while stationed at Holloman and McConnell Air Force Bases.  

4.  A September 2010 letter from the Air Force Medical Support Agency, notes that there was no external or internal exposure data for the Veteran, based on an inquiry into the USAF Master Radiation Exposure Registry (MRER).  

5.  In July 2011 the Under Secretary for Health determined that while there may be a connection between some levels of radiation exposure and pancreatic cancer, there is no documented radiation exposure in the Veteran's records.  There is no evidence to suggest that the Veteran's pancreatic cancer was the result of radiation exposure.  

6.  The probative and persuasive evidence of record demonstrates that the cause of the Veteran's death was unrelated to his military service, including to any alleged in-service radiation exposure.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by service, and because service connection was not in effect for any disability, no service connected disability contributed substantially or materially to his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity compensation (DIC) benefits, so including for cause of death, § 5103A VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.  

Here, by way of letters dated in January 2004, July and December 2008, VA advised the appellant of the evidence needed to substantiate her claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The July and August 2008 letters also provided the additional, claim-specific, information required by Hupp and discussed the downstream effective date element of her claim in accordance with Dingess/Hartman, supra.  

The appellant received the initial January 2004 letter prior to the initial adjudication of her claim in April 2004.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Although the more recent July and December 2008 letters were not issued until after her claim was initially decided, the agencies of original jurisdiction readjudicated the claim in a January 2012 supplemental statement of the case (SSOC).  As such, any notice defect and/or timing error has been effectively "cured" by providing the necessary VCAA notice and readjudication of the claim.  The appellant has been given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  It is also noted that the appellant has the evidentiary burden, not VA, to show how a VCAA notice error in timing or content is unduly prejudicial.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such allegation or pleading in this case.

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), and private treatment records.  Additionally, the Board remanded the claim in November 2008 in order to determine if the Veteran was exposed to radiation in service, and, if so, for VA's Under Secretary of Health to prepare a dose estimate of the Veteran's total exposure to ionizing radiation in service, if any.  In July 2011, the Environmental Agents Service Directory, a medical doctor, provided an opinion after reviewing the claims file.  Thereafter the Director of Compensation and Pension issued an opinion as well.  Given the aforementioned, the Board finds that there was substantial compliance with the November 2008 remand directives.  As such, no additional action is needed.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appellant also had the opportunity to present evidence and argument in support of his claim at a September 2008 Board hearing.  With respect to this hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal.  While the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file, the appellant discussed the Veteran's work-related and medical history.  Accordingly, the appellant is not shown to be prejudiced on this basis.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The record demonstrates that the appellant is fully aware of the issue on appeal, the criteria needed to substantiate her claim, and the evidence required to support the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




II.  Service Connection for the Cause of Death

Service connection will be granted for disability resulting from disease or injury incurred in the line of duty or for aggravation during service of a pre-existing condition beyond its natural progression.  See 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c) (2011).

More specifically, service connection for conditions claimed as due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, the Veteran's disease may be one that is presumptively service connected in radiation-exposed Veterans.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, the fact that the requirements of a presumptive regulation are not met does not itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3) (2011).  "Radiation-risk activity" includes, in pertinent part, onsite participation in a test involving the atmospheric detonation of a nuclear device.  See 38 C.F.R. § 3.309(b)(i), (ii) (2011).  Diseases presumptively service connected for radiation-exposed Veterans include, in pertinent part, pancreatic cancer.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d)(2) (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  It follows that when the evidence preponderates against any issue material to the determination of the matter, the benefit of the doubt doctrine is inapplicable.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran's pancreatic cancer qualifies as a disease specific to radiation-exposed Veterans.  However, the Veteran does not meet the criteria for a "radiation-exposed veteran."  The term "radiation-exposed Veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d)(3)(i) (2011).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; or service at certain gaseous diffusion plants before February 1, 1992 and certain service on Amchitka Island, Alaska, before January 1, 1974. 38 U.S.C.A. § 1112(c)(3)(B) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d)(3)(ii) (2011).

Here, the Veteran was not enlisted in the military between August 6, 1945, and July 1, 1946.  Also, there is no evidence suggesting that the Veteran was ever a prisoner of war.  Further, personnel records do not show that he had on-site participation in a test involving the atmospheric detonation of a nuclear device.  Finally, there is no indication that the Veteran had service at certain gaseous diffusion plants before February 1, 1992, or certain service on Amchitka Island, Alaska, before January 1, 1974. 38 U.S.C.A. § 1112(c)(3)(B) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d)(3)(ii) (2011).  Without such evidence, the Board finds that the Veteran is not a "radiation-exposed veteran," and presumptive service connection under 38 C.F.R. § 3.309(d) does not apply. 

The second method of establishing service connection for disability based on exposure to ionizing radiation involves claims based on "radiogenic diseases."  

The Veteran's death certificate verifies that his cause of death was pancreatic cancer, which is listed as a radiogenic disease under 38 C.F.R. § 3.311 (2011), and the Veteran's cancer of the pancreas became manifest 5 years or more after exposure.  Section 3.311 provides that in all cases in which it is established that a radiogenic disease first became manifest after service, and the disease is not subject to the presumptive periods provided in 38 C.F.R. §§ 3.307 and 3.309, an assessment will be made as to the radiation dose or doses.  38 C.F.R. § 3.311(a) (2011).  If exposure is confirmed, the claim will be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) (2011) for further disposition.  

Here, the Veteran's DD Form 214 lists command and control officer, Titan II missile launch officer, and ground radio electronics repair technician as his primary specialties.  It is also noted that the Veteran was a Minuteman II missile combat crew commander for two years and six months during his active duty.  In additional efforts to determine whether the Veteran was exposed to radiation, the Defense Threat Reduction Agency and the US Air Force Medical Support Agency both responded they did not have any information regarding exposure on the Veteran in memoranda dated May 2009 and July 2010, respectively.  A subsequent September 2010 memorandum from the Air Force Medical Support Agency noted they inquired with the USAF Master Radiation Registry (MRER) for the Veteran and no external or internal exposure data was found.  

In June 2011, as a result of this information, VA sent a request to the Under Secretary for Health.  This request included the above mentioned information regarding no noted external or internal radiation exposure, the Veteran's diagnosis of pancreatic cancer 36 years after enlistment, and the Veteran's prior medical history of smoking.  The Under Secretary was asked, to the extent possible, to prepare a dose estimate and to provide an opinion as to whether the Veteran's pancreatic cancer resulted from exposure to radiation during active military service.  

By way of response in July 2011, it was determined that while there may be a connection between some levels of radiation exposure and pancreatic cancer, there is no documented radiation exposure in the Veteran's record.  Therefore, there is no evidence to suggest that this disease is the result of radiation exposure.  Thus, it was concluded that it is unlikely the Veteran's pancreatic cancer can be attributed to exposure to ionizing radiation while in the military.  Therefore, as there is no indication that the Veteran received any external or internal radiation exposure, service connection is not warranted for a radiogenic disease under 38 C.F.R. § 3.311 (2011).  See Memoranda from the Under Secretary for Health and the Director of Compensation and Pension.

The Board concurs with the findings from the Under Secretary for Health and the Director of Compensation and Pension.  The Board finds that the medical opinion from the Under Secretary for Health is of great probative value, as it was based on a complete and thorough review of the claims file, which included the Veteran's military history, his military occupational specialties, the Veteran's post service history, and findings submitted by the Defense Threat Reduction Agency and the US Air Force Medical Support Agency.  Additionally, the opinion from the Director of Compensation considered all of the evidence of record as well as the opinion from the Under Secretary for Health.  

The Board acknowledges the October 2003 medical statement from P.R., M.D., wherein the physician found that "[i]t is conceivable that [the Veteran's] pancreatic cancer was more likely than not related to a possible radiation exposure while serving as a missile site Commander."  However, the Board finds that this statement is too generic and indefinite to be of any probative value.  More importantly, the private physician provided no reasons and bases to support his conclusion.  As such, the Board accords no weight to the 2003 medical statement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the same reasons set forth above, the Board also finds that service connection for the cause of the Veteran's death is not warranted under the third method of establishing service connection for disability based on exposure to ionizing radiation.  As previously noted, service connection may be established when the evidence shows that the cause of the Veteran's death was incurred in, aggravated by, or in some way related to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  Such is not present in this case.  The Veteran's service treatment records show no complaints of or findings indicative of pancreatic cancer.  Additionally, the post service evidence of record clearly establishes that the disease did not manifest to a compensable degree within a year after service.  The Certificate of Death reflects that the interval between onset and death of the disease was nineteen months.  The Veteran separated from service in 1991.  He died in 2003.  In addition, the probative and persuasive evidence of record fails to demonstrate that the Veteran was exposed to ionizing radiation during his active military career.  It also fails to create a nexus between any event of service and the cause of the Veteran's death.  As noted above, the medical opinion provided by the Under Secretary of Health is of great probative value whereas the 2003 private medical opinion is of little or no probative value.  See also, Memorandum from the Director of Compensation and Pension.  Finally, the appellant does not contend, and evidence of record does not otherwise establish, that his terminal pancreatic cancer was incurred as a result of any other incident of active service. 

The appellant submitted medical treatise and literature on ionizing radiation exposure and related diseases.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  In this case, the medical treatise evidence cannot provide the requisite support as it is not combined with a probative opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Thus, this evidence is of little or no probative value. 

Finally, the Board recognizes that the appellant has related the Veteran's death to his service.  However, the appellant is not competent, as a layperson without medical expertise, to provide a diagnosis, opine as to medical etiology, or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The medical issue presented, exposure to radiation and any resultant diseases, is not so obvious as to lend itself to lay interpretation; the issue of the cause of the Veteran's death and its relationship to service is complex and not one that the appellant is competent to provide.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because of this, her September 2008 Travel Board hearing testimony and statements submitted in support of her claim, alone, are of no probative value to substantiating them.  There is no probative medical evidence of record that associates the Veteran's pancreatic cancer with service or any incident therein.  The appellant's statements are not competent or credible.  Therefore, they are of no probative value.

The Board empathizes with the appellant's plight, and it is fully aware of the Veteran's honorable service.  Nonetheless, the Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104 (West 2002).  In this case, the preponderance of the evidence weighs against the appellant's claim under each theory of entitlement.  Thus, the claim of entitlement to service connection for the cause of the Veteran's death as due to in-service radiation must be denied.  The benefit-of-doubt doctrine is not for application.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


